Exhibit 10.1

 

PURCHASE AGREEMENT

 

A.            This PURCHASE AGREEMENT (the “Agreement”), dated March 19, 2004,
is made and entered into by and among CRIIMI MAE Inc., a Maryland corporation
(the “Corporation”), and Neuberger Berman LLC, a Delaware limited liability
company (the “Adviser”), on behalf of the Accounts (as hereinafter defined).

 

RECITALS

 

A.            The Corporation desires, upon the terms and subject to the
conditions contained herein, to issue and sell to the Adviser, on behalf of
certain investment advisory accounts that the Adviser advises (each, an
“Account” and collectively, the “Accounts”), 508,950 shares of the Corporation’s
Series B Cumulative Convertible Preferred Stock, par value $0.01 per share (the
“Offered Shares”).

 

B.            The Adviser (on behalf of the Accounts) desires to purchase the
Offered Shares on the terms and subject to the conditions set forth in this
Agreement.

 

C.            Such purchase and sale will be made pursuant to a registration
statement on Form S-3 (File No. 333-112259) (the “Registration Statement”),
including the base prospectus included therein (the “Base Prospectus”) and the
prospectus supplement dated the date hereof relating to the Offered Shares,
which prospectus supplement and Base Prospectus are referred to herein
collectively as the “Prospectus.”

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained in this Agreement, the parties agree as follows:

 

1.             Issuance and Sale of the Offered Shares.  Subject to the terms
and conditions set forth herein and in reliance upon the respective
representations and warranties of the parties set forth herein, the Corporation
hereby agrees to issue and sell to the Adviser (on behalf of the Accounts), and
the Adviser (on behalf of the Accounts) hereby agrees to purchase from the
Corporation, the Offered Shares for $25.42 per Offered Share ($12,937,509.00 in
aggregate, referred to herein as the “Purchase Price”).

 

2.             Delivery of the Offered Shares at the Closing.  Subject to the
terms and conditions contained herein, the closing of the purchase and sale of
the Offered Shares to be acquired by the Adviser (on behalf of the Accounts)
from the Corporation under this Agreement (the “Closing”) shall take place at
the offices of Willkie Farr & Gallagher LLP, 787 Seventh Avenue, New York, NY 
10019 at 9:00 A.M. (New York time) on March 23, 2004 or at such other time and
date (the “Closing Date”) agreed upon by the Corporation and the Adviser.  At
the Closing, the Corporation shall deliver to the Adviser

 

--------------------------------------------------------------------------------


 

(on behalf of the Accounts) the Offered Shares by notation on the registry of
the Corporation’s transfer agent against the wire transfer by the Adviser on the
Closing Date of the Purchase Price to the Corporation’s account.

 

3.             Adviser Representations and Warranties.  The Adviser represents
and warrants to the Corporation that the following statements are true and
correct on the date hereof and will be true and correct on the Closing Date.

 

3.1           The Adviser and, to the knowledge of the Adviser, each holder of
an Account, who is not an individual, is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization.  The Adviser is registered as an investment adviser under the
Investment Advisors Act of 1940, as amended, with assets under management of not
less than $1,000,000.

 

3.2           The Adviser:  (a) acts as a fiduciary and has been granted
investment control over each Account and, pursuant to such investment control,
is authorized to effect the purchase of the Offered Shares as contemplated
hereby; (b) is purchasing the Offered Shares on behalf of the Accounts in the
ordinary course of its business as a registered investment adviser; (c) is not
an underwriter (as defined in Section 2(a) of the Securities Act of 1933, as
amended (the “Securities Act”)) of the Offered Shares; (d) has not received,
directly or indirectly, any commission or other remuneration in connection with
the offer, purchase or sale of the Offered Shares; and (e) has not received,
directly or indirectly, any compensation in connection with the transaction
contemplated by this Agreement other than the advisory fees payable pursuant to
the investment advisory agreements entered into between Adviser and each Account
in the ordinary course of the Adviser’s business as a registered investment
adviser.

 

3.3           None of (a) the Adviser and its affiliates (as defined under the
Securities Exchange Act of 1934, as amended) (each an “Affiliate” and
collectively, the “Affiliates”), (b) to the knowledge of the Adviser, any
Account and its Affiliates, or (c) to the knowledge of the Adviser, the Adviser
and its Affiliates and the Accounts and their respective Affiliates considered
as a whole, is:  (i) a “Related Party” (as such term is defined in Rule
312.03(b) of the Rules of the New York Stock Exchange, Inc. (the “NYSE”)) of the
Corporation; (ii) a subsidiary, affiliate or other closely related person of a
Related Party of the Corporation; (iii) a holder of an interest equal to or more
than either five percent of the number of shares of issued and outstanding
(calculated in accordance with Rule 312.04(c) of the NYSE) common stock of the
Corporation or five percent of the “Voting Power Outstanding” (as such term is
defined in Rule 312.04(e) of the Rules of the NYSE) of the Corporation; or (iv)
a company or entity in which a Related Party of the Corporation has a
substantial direct or indirect interest (as such terms are used in Rule
312.03(b)(3) of the Rules of the NYSE).

 

2

--------------------------------------------------------------------------------


 

3.4           Contemporaneous with or prior to receiving this Agreement, the
Adviser received the Base Prospectus and prior to executing and delivering this
Agreement, the Adviser received the Prospectus.  Other than the Prospectus,
neither the Adviser, any of its Affiliates nor to the knowledge of the Adviser,
the Accounts or their respective Affiliates has received any other prospectus or
written offering material relating to the Offered Shares, whether from the
Corporation or any underwriter or placement agent.

 

3.5           The Adviser has all requisite power and authority to enter into
and perform its obligations under this Agreement. The execution, delivery and
performance by the Adviser of this Agreement have been duly authorized by all
necessary action. This Agreement has been duly and validly executed and
delivered by the Adviser and constitutes the legal, valid and binding obligation
of the Adviser and the Accounts, enforceable against it and them in accordance
with its terms.

 

3.6           The execution, delivery and performance of this Agreement do not
and will not (with or without the passage of time or the giving of notice):  (a)
violate or conflict with the organizational documents of the Adviser or, to the
knowledge of the Adviser, any Account; (b) violate or conflict with any law
binding upon the Adviser or, to the knowledge of the Adviser, any Account; (c)
violate or conflict with the investment policies of any Account agreed upon by
the holder of such Account and the Adviser; or (d) require any consent, notice,
authorization, waiver by or filing with any governmental agency, administrative
body or other third party to be obtained or made by the Adviser or, to the
knowledge of the Adviser, any Account.

 

4.             Corporation’s Representations and Warranties.  The Corporation
represents and warrants to the Adviser that the following statements are true
and correct on the date hereof and will be true and correct on the Closing Date.

 

4.1           The Registration Statement has been declared effective by the
Securities and Exchange Commission (the “SEC”).

 

4.2           To the Corporation’s knowledge, no stop order suspending the
effectiveness of the Registration Statement has been issued and no proceeding
for that purpose has been initiated or threatened by the SEC.

 

4.3           The Corporation has delivered the Prospectus to the Adviser. 
Other than the Prospectus, the Corporation has not delivered to the Adviser or
any of its Affiliates any other prospectus or written offering material relating
to the Offered Shares, whether directly or through any underwriter or placement
agent.

 

4.4           The Registration Statement, in the form in which it became or
becomes effective and also in such form as it may be when any post-effective
amendment thereto shall become effective and the Prospectus and any amendment

 

3

--------------------------------------------------------------------------------


 

or supplement thereto, when filed with the SEC, complied or will comply in all
material respects with the provisions of the Securities Act and the rules
promulgated thereunder.

 

4.5           The Offered Shares are duly authorized for issuance and, upon
payment of the Purchase Price as contemplated by this Agreement, will be validly
issued and fully paid and non-assessable.

 

4.6           The Corporation is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation.

 

4.7           The Corporation has all requisite corporate power and authority to
enter into and perform its obligations under this Agreement. The execution,
delivery and performance by the Corporation of this Agreement have been duly
authorized by all necessary action. This Agreement has been duly and validly
executed and delivered by the Corporation and constitutes the legal, valid and
binding obligation of the Corporation, enforceable against it in accordance with
its terms.

 

4.8           The execution, delivery and performance of this Agreement do not
and will not (with or without the passage of time or the giving of notice):  (a)
violate or conflict with the articles of incorporation or bylaws of the
Corporation; (b) violate or conflict with any law binding upon the Corporation;
(c) violate or conflict with, result in a breach of, constitute a default or
otherwise cause any loss of benefit under any material agreement or other
material obligation to which the Corporation is a party, or by which it or any
of its assets are otherwise bound; (d) result in the creation of any encumbrance
pursuant to, or give rise to any penalty, acceleration of remedies, right of
termination or otherwise cause any alteration of any rights or obligations of
any party under any material contract to which the Corporation is a party or by
which its assets are otherwise bound; or (e) require any consent, notice,
authorization, waiver by or filing with any governmental agency, administrative
body or other third party, except for the filing of the Registration Statement
and the Prospectus with the SEC.

 

5.             Conditions to Adviser’s Obligations.  The obligations of the
Adviser (on behalf of the Accounts) are subject to the satisfaction or waiver of
the following conditions:

 

5.1           Receipt by the Corporation of notice from the NYSE that the
Offered Shares have been duly listed on such exchange, subject to notice of
issuance;

 

5.2           No stop order suspending the effectiveness of the Registration
Statement has been issued and no proceeding, investigation or other inquiry with
respect to the Offered Shares or the Registration Statement has been initiated
or threatened by the SEC;

 

4

--------------------------------------------------------------------------------


 

5.3           The Adviser has received an officer’s certificate from the
Corporation dated as of the Closing Date stating that, as of the Closing Date,
(a) the representations and warranties set forth in Section 4 are true and
correct in all material respects as of the Closing Date;

 

5.4           The issuance and sale of the Offered Shares as contemplated hereby
does not violate any federal or state law, rule or regulation; and

 

5.5           The Corporation has filed the Prospectus with the SEC under Rule
424(b) promulgated under the Securities Act.

 

6.             Conditions to Corporation’s Obligations.  The obligations of the
Corporation are subject to the satisfaction or waiver of the following
conditions:

 

6.1           Receipt by the Corporation of notice from the NYSE that the
Offered Shares have been duly listed on such exchange, subject to notice of
issuance;

 

6.2           No stop order suspending the effectiveness of the Registration
Statement has been issued and no proceeding, investigation or other inquiry with
respect to the Offered Shares or the Registration Statement has been initiated
or threatened by the SEC;

 

6.3           The issuance and sale of the Offered Shares as contemplated hereby
does not violate any federal or state law, rule or regulation; and

 

6.4           The Corporation has received an officer’s certificate from the
Adviser dated as of the Closing Date stating that the representations and
warranties set forth in Section 3 are true and correct in all material respects
as of the Closing Date.

 

7.             Corporation Covenant  The Corporation will use commercially
reasonable efforts to satisfy the conditions to Closing set forth in Section 5.

 

8.             Adviser Covenant.  The Adviser will use commercially reasonable
efforts to satisfy the conditions to Closing set forth in Section 6.4.

 

9.             Termination.  Either party hereto may terminate this Agreement if
the conditions set forth in Sections 5 and 6 are not satisfied or waived by 5:00
P.M. New York time on March 31, 2004 (or such later date and/or time agreed upon
by the Corporation and the Adviser).  Upon any such termination, the provisions
of this Agreement (other than this Section 9) shall be of no further force or
effect and neither the

 

5

--------------------------------------------------------------------------------


 

Corporation, the Adviser nor any of the Accounts shall have any rights or
obligations under this Agreement (except as provided in this Section 9).

 

10.           Expenses.  Each party hereto shall bear its own expenses in
connection with this Agreement; provided, however, that, at the Closing, the
Corporation shall pay the reasonable fees and expenses of Willkie Farr &
Gallagher LLP, counsel to the Adviser, not to exceed $10,000, arising in
connection with the negotiation, preparation, execution and delivery of this
Agreement and the effectuation of the Closing.

 

11.           Notices.  All notices, requests, consents and other communications
hereunder shall be in writing, shall be mailed by first-class registered or
certified airmail, or nationally recognized overnight express courier postage
prepaid, and shall be deemed given when so mailed and shall be delivered as
addressed as follows:

 

if to the Corporation, to:

 

CRIIMI MAE Inc.

11200 Rockville Pike

Rockville, MD  20852

Attention:  Chief Financial Officer

 

with a copy (which shall not constitute notice) to:

 

Venable LLP

Two Hopkins Plaza – Suite 1800

Baltimore, MD  21201-2978

Attention:  Thomas D. Washburne, Jr., Esq.

 

or to such other person at such other place as the Corporation shall designate
to the Adviser in writing; and

 

if to the Adviser:

 

Neuberger Berman LLC

605 Third Avenue

New York, NY  10158

Attention:  Samantha Rick

 

with a copy (which shall not constitute notice) to:

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY  10019

Attention:  David K. Boston, Esq.

 

6

--------------------------------------------------------------------------------


 

or to such other person at such other place as the Adviser shall designate to
the Corporation in writing.

 

12.           Other Matters.  This Agreement may not be modified or amended
except pursuant to an instrument in writing signed by the Corporation and the
Adviser.  The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.  In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Maryland (without regard
to the laws relating to conflicts of laws of such state) and the federal laws of
the United States of America.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the parties parties.

 

[The next page is the signature page.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

 

CRIIMI MAE Inc.

 

 

 

 

By:

/s/ Mark R. Jarrell

 

 

Name:

Mark R. Jarrell

 

 

Title:

President

 

 

 

and Chief Operating Officer

 

 

 

 

 

 

NEUBERGER BERMAN LLC

 

 

 

 

 

By:

/s/ Charles Kantor

 

 

Name:

Charles Kantor

 

 

Title:

Vice President

 

 

8

--------------------------------------------------------------------------------